Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 1 of 9 PageID #: 9843




                          Exhibit 5
 Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 2 of 9 PageID #: 9844



                                                                       Page 1

 1                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                 HUNTINGTON DIVISION
 3           _____________________________
             Jonathan R., minor, by Next             :
 4           Friend, Sarah Dixon, et al., :
                                                     :
 5                 Plaintiffs,                       :    Class Action
                                                     :
 6           v.                                      :    3:19-cv-00710
                                                     :
 7           Jim Justice, in his official :
             capacity as the Governor of             :
 8           West Virginia, et al.,                  :
                                                     :
 9                 Defendants.                       :
             -----------------------------
10
11                 VIDEOCONFERENCE DEPOSITION OF ELSA POPCHAK
12           DATE:               October 16, 2020
13           TIME:               8:53 a.m. to 11:50 a.m.
14           LOCATION:           Witness Location
15
16           REPORTED BY:       Felicia A. Newland, CSR
17
18
19
20
                                Veritext Legal Solutions
21                        1250 Eye Street, N.W., Suite 350
                                 Washington, D.C. 20005
22

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 3 of 9 PageID #: 9845


                                                          Page 34                                                           Page 36
   1   patterns with respect to the nine named plaintiffs.           1             MS. MAHONEY: And I'm going to
   2   Is that correct?                                              2   instruct the witness to not disclose any
   3            MS. MAHONEY: Objection.                              3   conversations that happened with counsel --
   4            THE WITNESS: Yes. That is what we                    4             THE WITNESS: Okay --
   5   were asked to look at, was the nine cases.                    5             MS. MAHONEY: -- in relation to
   6   BY MR. PEISCH:                                                6   regarding drafts.
   7        Q    You didn't find any patterns that                   7   BY MR. PEISCH:
   8   applied to -- across the foster care program to all           8         Q Did you take the lead in drafting the
   9   7,000 children, did you?                                      9   permanency section of the executive summary?
  10            MS. MAHONEY: Objection.                             10         A Yes.
  11            THE WITNESS: We were only asked to                  11         Q And did the permanency section
  12   look at these specific cases.                                12   reflect a summary of the totality of you and your
  13   BY MR. PEISCH:                                               13   colleagues' views on permanency issues that you
  14        Q    Okay. You mentioned this earlier,                  14   identified in the nine named cases?
  15   but can you describe the process for how the                 15         A In the nine cases, correct.
  16   executive summary was written?                               16         Q All right. I would like to turn your
  17        A    In reading the -- in reading each of               17   attention to a sentence on page 5. So could you
  18   the cases, each of us started to outline or make             18   turn to page 5?
  19   notes of things that we saw that we noticed in our           19         A Yes.
  20   cases as we were reading the documents and writing           20         Q Okay. So on page 5 -- and this is
  21   our reports.                                                 21   not in the -- this is not in the permanency
  22            From there, we would have                           22   section, so I'm going back to -- I apologize for
                                                          Page 35                                                           Page 37
   1   conversations with each other, meaning Ms. Flory,             1   jumping around a little bit here.
   2   Ms. Getman, and myself. We would have                         2            So under Subheading A, the second
   3   conversations and we would say, "Oh, yeah, and such           3   sentence of that paragraph reads -- or I'm going to
   4   and such, I saw this happening. And in this one, I            4   read two sentences, "This total lack of critical
   5   saw this happening." And from there, we developed             5   thinking and analysis is especially evident in the
   6   a chart that started listing out each of the themes           6   cases of the Serena S. and Theo S. For them,
   7   that we saw. And they were very prevalent types of            7   DHHR's gravely in-completed investigation and
   8   things that were, in my professional opinion,                 8   family functioning assessments were further
   9   fairly basic types of things as well.                         9   compromised by confirmation bias of DHHR workers
  10        Q    And did one person take the lead in                10   and supervisors, which materialized through their
  11   drafting the whole executive summary or did you              11   inaction as they adopted an unchallenged set of
  12   each do sections?                                            12   beliefs that formed at the onset of services."
  13        A    Each of us took shots at sections,                 13            Do you see that --
  14   and then we kind of collaborated and sent things             14        A    Yes.
  15   back and forth with each other.                              15        Q    -- those two sentences?
  16        Q    Did plaintiffs' counsel make any                   16        A    Yes.
  17   edits to the executive summary?                              17        Q    Okay. You did not write those
  18            MS. MAHONEY: Objection.                             18   sentences, correct?
  19            THE WITNESS: I would say mostly from                19        A    No, I did not.
  20   my end, or my point of view, grammatical and                 20        Q    And given that you didn't review the
  21   technical kinds of things. But grammatical, the              21   case files of Serena S. and Theo S., you don't
  22   cleaning up and making sure it looked pretty.                22   personally know whether those statements are true,

                                                                                                          10 (Pages 34 - 37)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 4 of 9 PageID #: 9846


                                                            Page 38                                                            Page 40
   1   correct?                                                        1   answered.
   2           A    Those -- in working with Ms. Getman                2               THE WITNESS: No.
   3   and Ms. Flory, I trust their judgment on what it                3   BY MR. PEISCH:
   4   was that they presented in each of their cases, so              4           Q    Okay. At any point did you interview
   5   I am going with the -- my belief and assumption                 5   anyone at DHHR?
   6   that those are true and accurate statements.                    6               MS. MAHONEY: Objection. Asked and
   7           Q    So you have faith in your colleagues,              7   answered.
   8   but you don't personally know those statements to               8               THE WITNESS: No, I did not.
   9   be true?                                                        9   BY MR. PEISCH:
  10               MS. MAHONEY: Objection. Asked and                  10           Q    Do you know if the three children
  11   answered.                                                      11   that you reviewed, do you know if they were
  12               You can answer.                                    12   randomly selected?
  13               THE WITNESS: Oh, I'm sorry. I                      13           A    I do not know how they were selected.
  14   didn't know.                                                   14           Q    We talked earlier about how you
  15   BY MR. PEISCH:                                                 15   reviewed the case files. In that review process,
  16           Q    It's very common, yeah.                           16   did you use any standard tool or form to analyze
  17           A    I'm sorry. I -- I believe that these              17   the cases?
  18   are true statements.                                           18               MS. MAHONEY: Objection. Vague.
  19           Q    And what's your basis for believing               19   Confusing.
  20   they're true statements?                                       20               THE WITNESS: Yeah, I don't know what
  21           A    Because I trust in the professional               21   you mean.
  22   credibility of my colleagues.                                  22
                                                            Page 39                                                            Page 41
   1           Q    And they told you those were true                  1   BY MR. PEISCH:
   2   statements?                                                     2           Q    Do you know what a standardized
   3           A    Correct.                                           3   review tool is?
   4           Q    And would you agree there's dozens of              4               Does that term mean anything to you?
   5   statements in this executive summary that are based             5           A    Are you referring to like one of the
   6   on things that your colleagues told you about their             6   tools used in the CFSRs or --
   7   case reviews, not your personal review of those                 7           Q    Yes. That would be an example, yes.
   8   case reviews?                                                   8           A    No, I did not use that type of a
   9           A    I was only hired to review three                   9   tool.
  10   cases. So in writing the executive summary, of                 10           Q    So you actually answered my next
  11   course I had to utilize their judgment and their               11   question. Are you familiar with ACF's CFSRs?
  12   credibility and their statements and believe those             12           A    The whole country does them so --
  13   as being the truth.                                            13           Q    Okay. Can you describe what ACF's
  14           Q    Okay. I would like to turn back to                14   CFSR is, as you understand it?
  15   your -- what you just talked about, your three                 15               MS. MAHONEY: Objection. Relevance.
  16   kids.                                                          16               THE WITNESS: They are to look -- I'm
  17               Okay. So in analyzing the cases of                 17   sorry.
  18   Ace, Gretchen, and Jonathan, did you interview                 18               MS. MAHONEY: Go ahead.
  19   anyone?                                                        19               THE WITNESS: I'm sorry.
  20           A    No.                                               20               They are to look at the basic
  21           Q    You didn't interview the children?                21   reasonable professional standards being met by
  22               MS. MAHONEY: Objection. Asked and                  22   each jurisdiction throughout the country. They

                                                                                                              11 (Pages 38 - 41)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 5 of 9 PageID #: 9847


                                                          Page 42                                                            Page 44
   1   lay out benchmarks as outlined by the federal                 1   not interview other people, we simply looked at the
   2   government and every jurisdiction in child                    2   totality of the case.
   3   welfare has to adhere to those standards.                     3   BY MR. PEISCH:
   4   BY MR. PEISCH:                                                4        Q    So in Cuyahoga County, when you
   5        Q    And is it your understanding that the               5   reviewed the performance in a specific case, you
   6   ACF in the CFSR uses a standardized tool to do                6   never talked to a caseworker?
   7   those assessments?                                            7        A    In our CQI unit, our quality control
   8        A    Yes, they do.                                       8   unit, they only looked at the case.
   9        Q    Do you know if ACF reviews individual               9        Q    And when they were doing that
  10   cases when it does the CFSR?                                 10   analysis, were they reviewing overall performance
  11        A    They do a random selection.                        11   in the case or were they reviewing compliance with
  12        Q    Do you know if ACF interviews people               12   specific -- you know, a specific regulation or a
  13   when they do the CFSR?                                       13   specific policy?
  14            MS. MAHONEY: Objection.                             14        A    I believe that those two go hand in
  15            THE WITNESS: I do not know                          15   hand.
  16   specifically of interviewing people outside of a             16        Q    Do you believe it would have been
  17   worker involved if there were questions about                17   useful -- do you believe it's useful in analyzing
  18   something that was done.                                     18   the performance of a case to interview people
  19   BY MR. PEISCH:                                               19   involved in that case?
  20        Q    Okay. So I understand that you had a               20            MS. MAHONEY: Objection. Vague.
  21   specific assignment here that, you know, was -- you          21   Confusing.
  22   had a specific assignment here, but if it was up to          22            THE WITNESS: What do you mean by
                                                          Page 43                                                            Page 45
   1   you and you were reviewing performance in the West   1            "people involved in the case"?
   2   Virginia child welfare system, would you have used   2            BY MR. PEISCH:
   3   a random sample?                                     3                  Q A caseworker, child, foster parents,
   4            MS. MAHONEY: Objection.                     4            biological parents, anyone.
   5            THE WITNESS: Yes.                           5                      MS. MAHONEY: Objection.
   6   BY MR. PEISCH:                                       6                      THE WITNESS: I would say no, I don't
   7        Q And, similarly, if you were reviewing         7            believe that's always useful.
   8   performance in cases and it was up to you, would     8            BY MR. PEISCH:
   9   you use a standardized tool similar to the tool      9                  Q Okay. Do you believe it's ever
  10   used in the CFSR?                                   10            useful?
  11            MS. MAHONEY: Objection.                    11                  A I don't know.
  12            THE WITNESS: I don't know that I           12                  Q So just to make sure I've got this
  13   believe that to be necessary all the time.          13            right, so the -- in reviewing -- in determining
  14   BY MR. PEISCH:                                      14            how -- in determining the performance in an
  15        Q Okay. And, similarly, again, if it           15            individual case, you do not think it's useful to
  16   was up to you and you were reviewing performance on 16            talk to the caseworker, correct?
  17   cases, would you have interviewed people involved   17                      MS. MAHONEY: Objection.
  18   in those cases?                                     18            Mischaracterizes the testimony.
  19            MS. MAHONEY: Objection.                    19                      THE WITNESS: There are some times
  20            THE WITNESS: Within our -- within          20            when you might need to do that, but if it's not
  21   Cuyahoga County, when we reviewed cases, we did not 21            written down in that case in a way that somebody
  22   review -- we did not speak to other people, we did  22            can tell what happened, it didn't happen.

                                                                                                         12 (Pages 42 - 45)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 6 of 9 PageID #: 9848


                                                          Page 46                                                            Page 48
   1   BY MR. PEISCH:                                                1        Q    Why did Gretchen come into the
   2        Q     Is that the assumption you made in                 2   custody of DHHR?
   3   reviewing these cases?                                        3        A    Gretchen came into the custody of
   4        A     Yes.                                               4   DHHR on some of her unruly behaviors or delinquent
   5        Q     Other than in Cuyahoga County, are                 5   behaviors following years of neglect and potential
   6   you aware of any person or entity, such as the                6   emotional abuse in her home.
   7   federal government or a state or a jurisdiction,              7        Q    Was she adjudicated abused and
   8   that does case file reviews without interviewing              8   neglected?
   9   people?                                                       9        A    I believe that she was adjudicated as
  10             MS. MAHONEY: Objection.                            10   delinquent.
  11             THE WITNESS: I'm not aware of that.                11        Q    So she came into DHHR custody because
  12   I don't know what other entities do.                         12   she was adjudicated delinquent, correct?
  13   BY MR. PEISCH:                                               13        A    Yes.
  14        Q     And outside of Cuyahoga County, are               14        Q    Did you analyze whether the three
  15   you aware of any person or entity that analyzes              15   named plaintiffs that you reviewed were typical of
  16   case file performance without a standardized tool?           16   the West Virginia population as a whole -- West
  17        A     I don't specifically know of what                 17   Virginia foster population as a whole?
  18   practices other jurisdictions use.                           18        A    I only looked at the cases that I was
  19        Q     And in Cuyahoga County that -- what               19   looking at, so I don't know anything about the
  20   was it, QI -- I'm sorry, what was the QI? Did they           20   whole system.
  21   use a standardized tool in evaluating performance?           21        Q    Okay. You mentioned earlier where
  22             MS. MAHONEY: Objection. What is                    22   you applied reasonable professional standards. And
                                                          Page 47                                                            Page 49
   1   the -- what is QI? Can you clarify?                           1   we see that in your report. How did you develop --
   2             THE WITNESS: The CQI unit was our                   2   where did those reasonable professional standards
   3   quality control unit, and they sometimes simply               3   come from?
   4   read a case and took notes on that case and looked            4        A    Reasonable professional standards
   5   at the facts of the case and what was documented or           5   are, you know, basically those things that are
   6   not documented. And at other times, they did use              6   recognized in our profession. They are things that
   7   tools similar to the CFSR tools.                              7   are set out as kind of a national standard, you
   8   BY MR. PEISCH:                                                8   know, when you were talking about the CFSRs and
   9        Q     Did your -- did the Cuyahoga County                9   things like that. You know, so they are based off
  10   quality -- CQI, sorry, did -- when they were                 10   of federal rules, federal law, recognized child
  11   reviewing cases, did they randomly select the                11   welfare expert type of things. I also utilized,
  12   cases?                                                       12   you know, some of my own training and background
  13        A     Sometimes.                                        13   and knowledge of child welfare.
  14        Q     Okay. Let's see. Sorry. I think I                 14        Q    Are all of the reasonable
  15   told you I was going to ask questions about Ace,             15   professional standards written down somewhere?
  16   Gretchen, and Jonathan, and I got sidetracked so             16        A    I don't know that I would say that
  17   let me go back to that.                                      17   they're written down, per se, as saying these are
  18             Would you agree that Ace, Jonathan,                18   reasonable professional standards. I mean, there's
  19   and Gretchen, when they came into DHHR custody,              19   benchmarks that we look at in child welfare.
  20   were complex cases?                                          20        Q    Okay. Did you and your co-authors
  21        A     They were pretty normal child welfare             21   discuss what the reasonable professional standards
  22   cases, in my opinion.                                        22   would be that you're applying?

                                                                                                          13 (Pages 46 - 49)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 7 of 9 PageID #: 9849


                                                           Page 50                                                           Page 52
   1        A    I think when we went through our                     1        Q     Do you know if any of the casework --
   2   cases and in our discussions and we looked at                  2   well, strike that.
   3   things such as, you know, supervisory conferences              3             Okay. Can I turn your attention back
   4   with workers and documentation of such,                        4   to the actual document to page 2? And I want to
   5   documentations of thorough, complete                           5   ask you about another sentence.
   6   investigations, you know, documentations of what               6        A     Okay.
   7   took place and happened on home visits, service                7        Q     The sentence just above subparagraph
   8   provision. Those are kinds of the reasonable                   8   3, there's a sentence that reads, "Well, some
   9   professional standards that we talked about and                9   themes are evident in 100 percent of the reviewed
  10   that we looked at.                                            10   case. The reviewers determined that each remaining
  11        Q    Did you and your co-authors agree to                11   theme amounts to a major shortfall evident as a
  12   a set of reasonable professional standards that you           12   pattern in 44 percent to 89 percent of the reviewed
  13   used as a benchmark for this report?                          13   cases."
  14        A    When we would talk, we would kind of                14             Do you see that?
  15   start making notes on each of the things that we              15        A     Yes.
  16   saw as patterns within each of our cases and then             16        Q     Okay. This report does not indicate
  17   created a little spreadsheet, kind of, chart that             17   which themes map to which percentages referenced in
  18   said, you know, "Hey, we all saw this in our case             18   that sentence, does it?
  19   and is this something that you guys saw in your               19        A     No. No, it does not.
  20   case."                                                        20        Q     And which theme or themes apply to
  21        Q    Okay. Did you -- but did you                        21   only 44 percent of the named plaintiffs' cases?
  22   actually write down, like, the reasonable                     22        A     I would have to go back and look at
                                                           Page 51                                                           Page 53
   1   professional standards that you were applying?                 1   notes. I don't know that information.
   2        A    They are basically the things that we                2        Q     Okay. Were there themes that applied
   3   wrote down in the executive summary.                           3   to, you know, 50 or 75 percent of the cases, but
   4        Q    Okay. So is it fair to say that all                  4   not all of them?
   5   of the reasonable professional standards are in the            5             MS. MAHONEY: Objection. Confusing.
   6   executive summary?                                             6   BY MR. PEISCH:
   7        A    The standards that we saw that were                  7        Q     What I'm trying to understand -- let
   8   of concern to us creating our -- in completing our             8   me back up. I understand why that might be
   9   analysis, those are what we cited.                             9   confusing.
  10        Q    Right. They were reasonable                         10             So, you know, 44 to 89 percent, from
  11   professional standards that might not have been               11   my perspective, is kind of a broad range. And I'm
  12   involved in these cases, you didn't write those               12   trying to figure out, like, were there themes that
  13   down in the executive summary, right?                         13   applied. So it sounds like the statement says
  14        A    Correct.                                            14   there were themes that applied to 44 percent and
  15        Q    Okay. In discussing and developing                  15   themes that applied to 89 and themes that applied
  16   these reasonable professional standards, did you              16   to 100 percent. Are those the only three
  17   look at West Virginia state law at all?                       17   percentages or were there some themes that applied
  18        A    I did not, no.                                      18   to something between 44 and 89 percent?
  19        Q    And did you look at the -- any                      19        A     I would have to look back at the
  20   standards from the West Virginia Board of Social              20   charts that we created or -- we looked at each of
  21   Work?                                                         21   our cases and, you know, lined up the themes and
  22        A    No, I did not.                                      22   then had our kids and said, "Hey, was this

                                                                                                            14 (Pages 50 - 53)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 8 of 9 PageID #: 9850


                                                          Page 54                                                             Page 56
   1   something that you saw in yours?"                             1   executive summary -- actually, I'm sorry, let's
   2             So there were themes that we talked                 2   just stay on page 5.
   3   about. Some of them applied to all of our cases.              3           A    Okay.
   4   And when I say "all of our cases," some of them               4           Q    This page 5 is the section where it
   5   applied to all three of my cases --                           5   starts, "Investigations and Pre-placement
   6         Q     Right.                                            6   Services." It appears that you and your colleagues
   7         A     -- some of them applied to two of my              7   found a lot of issues relating to investigations
   8   cases, some of them applied to one of my cases.               8   and pre-placement services. Would you agree with
   9   You know, it varied. And it varied for each of us.            9   that?
  10         Q     Why didn't you put that chart showing            10           A    There were a lot of issues that were
  11   which kids and which theme in the report?                    11   found in those areas, yes.
  12         A     It was kind of our scrap kind of                 12           Q    In your opinion, is the
  13   thinking chart. I don't know.                                13   investigations and pre-placement services area the
  14         Q     And when we're talking about -- I                14   area where DHHR made mistakes that caused the most
  15   guess I should have asked this earlier. When we're           15   harm to children, the children in the cases that
  16   talking about the themes that you identified, are            16   you reviewed?
  17   those the headings on pages 5 to 32 of the -- of             17               MS. MAHONEY: Objection.
  18   the executive summary? Is what the themes are?               18               THE WITNESS: I think it's where a
  19         A     Yes, I believe so.                               19   lot of the harm started and then continued on and
  20         Q     Okay. So, for example, if we just --             20   snowballed from there.
  21   if we go to page 5, where we previously were, one            21   BY MR. PEISCH:
  22   theme would be: "The reviewed case records reflect           22           Q    Can I turn your attention to page 17?
                                                          Page 55                                                             Page 57
   1   a lack of critical thinking throughout the                    1           A    Am I really turning this time?
   2   investigative and assessment process." Is that                2           Q    Oh, yeah. Yes, actually.
   3   right, that would be one theme?                               3           A    All right. I don't mean to be a
   4         A     Yes.                                              4   smart aleck.
   5         Q     And do you know what percentage of                5           Q    That's fine. I earned it. And I
   6   the nine kids that one theme applied to?                      6   will probably have five or ten more questions and
   7         A     I don't have my notes in front of me              7   then maybe we can take a break.
   8   no.                                                           8           A    Okay.
   9         Q     Do you believe that West Virginia                 9           Q    So on page 17, at the top of page 17,
  10   caseworkers lacked critical thinking?                        10   there's a sentence that reads, "However, DHHR
  11             Let me rephrase that. Do you believe               11   appears ill-equipped to achieve permanency in a
  12   that in the three cases that you reviewed, the               12   timely manner for children in its custody."
  13   caseworkers lacked critical thinking?                        13               Do you see that?
  14         A     In the three cases that I reviewed,              14           A    Yes.
  15   yes, there was a lack of critical thinking.                  15           Q    And did you write that sentence?
  16         Q     And you feel you can make that                   16           A    Yes.
  17   judgment even without talking to the caseworkers?            17           Q    That sentence is -- you know, uses
  18         A     Based on what I read and what I                  18   the word "appears." Is that because the sentence
  19   reviewed, I believe there was a lack of critical             19   means that it appears DHHR is ill-equipped based on
  20   thinking.                                                    20   your review of the three named plaintiffs' case
  21         Q     Okay. Okay. Can I turn your                      21   files?
  22   attention to page 30 of -- still staying in the              22           A    It was based on the review of all

                                                                                                            15 (Pages 54 - 57)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-5 Filed 11/16/20 Page 9 of 9 PageID #: 9851


                                                            Page 62                                                             Page 64
   1   some of the things that we talked about were                    1   plaintiffs gave you some areas that you would want
   2   dealing with the types of training, the types of                2   to know more about and follow up on. Is that
   3   supervisory guidance, the types of, you know, what              3   right?
   4   policies are there, specifically and how clear are              4        A       With the nine named plaintiffs --
   5   those policies and how are they're reflected, what              5   man, I don't know what the heck is wrong with my
   6   are the caseloads, what are the                                 6   speaking.
   7   worker-to-supervisor ratios, what are the overall               7               With the nine named plaintiffs, we
   8   numbers that workers are dealing with.                          8   were able to say, this is what we saw in these
   9        Q     And what do you mean by these causes                 9   cases. And from there, based on -- that we saw
  10   are beyond the scope of this summary and review?               10   these things in all nine of these cases or in the
  11        A     We were not -- we were hired to look                11   majority of the cases, we would then be able to
  12   at these nine cases, and from these cases that we              12   say, this is probably a bigger issue or a problem.
  13   looked at, we were able to kind of extrapolate an              13        Q       So that's what I really want to drill
  14   overall picture of what we believe is happening                14   down on that. I'm not sure I'm understanding. Are
  15   within the system. It is a small sample. We were               15   you making conclusions about the entire West
  16   not there to make an overall judgment of all of                16   Virginia foster care system based on these nine
  17   West Virginia's child welfare system.                          17   named plaintiffs?
  18        Q     Okay. All right. Now might be a                     18               MS. MAHONEY: Objection. Counsel,
  19   good time for a break. It's been a little bit over             19   the witness has testified that she was hired to
  20   an hour.                                                       20   review the nine cases, and I just want to make note
  21        A     Not quite.                                          21   that she was hired at the class certification
  22        Q     Do you want to take maybe a                         22   stage.
                                                            Page 63                                                             Page 65
   1   ten-minute break and we'll reconvene at 10:10?                  1   BY MR. PEISCH:
   2         (Recess from 10:00 a.m. to 10:10 a.m.)                    2        Q       So I will repeat the question. Are
   3   BY MR. PEISCH:                                                  3   you making conclusions -- in this expert report,
   4        Q     I just want to ask you a couple of                   4   are you making conclusions about the entire West
   5   follow-up questions. Your conclusions in this                   5   Virginia foster care system or just the nine named
   6   report are based only on the review of the nine                 6   cases?
   7   named plaintiffs, correct?                                      7        A       We make some specific conclusions on
   8        A     They are based on the cases that                     8   the nine named cases that could be indicative of
   9   were -- they are based on the cases that we                     9   the overall system.
  10   reviewed; however, the themes that we talk about               10        Q       But just could be indicative, not
  11   are things that I believe can apply to more than               11   definitively -- you're not definitively concluding
  12   just these nine cases.                                         12   that they do exist?
  13        Q     Did you conclude that the themes that               13               MS. MAHONEY: Objection. Asked and
  14   you talk about do apply in the West Virginia foster            14   answered.
  15   care system be on the nine named plaintiffs?                   15               THE WITNESS: I don't know based upon
  16        A     Do I know factually that they apply?                16   my limited review that they -- that these, in fact,
  17   No. Do I believe that it is something that needs               17   do exist.
  18   further investigation and looking at, yes.                     18   BY MR. PEISCH:
  19        Q     Okay. So you used the word                          19        Q       So I would like to switch gears to
  20   "extrapolate" before. You didn't extrapolate                   20   something that -- well, it seemed that in your
  21   actual conclusions from the nine named plaintiffs              21   report that there was some frustration with the
  22   on the system, but reviewing the nine named                    22   case file organization, I guess would be. Is that

                                                                                                              17 (Pages 62 - 65)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
